Citation Nr: 0121444	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  96-48 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability, to include pneumonia, influenza, 
chronic obstructive pulmonary disease (COPD), and 
bronchiectasis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a respiratory disorder, and determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously-denied claim of service connection for 
sinusitis.  In May 1998, the Board found that the veteran's 
claim of service connection for sinusitis had been reopened, 
and remanded that claim, along with the claim of service 
connection for a respiratory disorder, in order to obtain 
additional evidence and to address due process concerns.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The requested 
actions have been completed, and the case is again before the 
Board for appellate consideration.

A personal hearing was held before a Member of the Board, 
sitting in Washington, D.C., in October 1997.  In August 
2001, the Board advised the veteran that that Board Member 
was no longer at the Board, and that he had a right to 
another Board hearing.  He notified the Board that he did not 
want an additional hearing.

In August 2001, the Board, acting on motion by the veteran, 
advanced his claim on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West Supp. 2001) and 38 C.F.R. 
§ 20.900(c) (2000).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained.

2.  A medical nexus between any inservice respiratory 
disorder and a respiratory disorder current manifested is not 
demonstrated.

3.  Bronchiectasis is first shown many years following the 
veteran's separation from service, and is not demonstrated to 
be related to that service.

4.  A medical nexus between inservice sinusitis and any 
sinusitis that is currently manifested is not demonstrated.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include pneumonia, influenza, 
COPD, and bronchiectasis, was not incurred in or aggravated 
by wartime service, nor may bronchiectasis be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Sinusitis was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, initially, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the veteran 
has indicated are pertinent to his claims, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of these claims.  The veteran has not indicated 
that any other records that would be pertinent to his claims 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(d) (2000).  In particular, the Board notes that the 
veteran, on Board remand of his case, underwent VA 
examinations that specifically addressed the questions before 
VA.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(b) and (c) (2000)

The veteran contends, essentially, that he has a respiratory 
disorder and sinusitis as a result of his active service, and 
that service connection for those disabilities is 
appropriate.  After a review of the record, however, the 
Board finds that his contentions are not supported by the 
evidence, and that his claims fail.

The report of the veteran's service entrance medical 
examination, dated in June 1942, indicates a history of 
pneumonia; his respiratory system, and nose and sinuses, were 
each clinically evaluated as normal.  A service treatment 
record dated June 23, 1943, shows complaints of a cough of 
six months' duration, unproductive at first but productive of 
"about two ounces of foul sputum" for the past six weeks.  
There was an "[i]ndefinite history" of night sweats and 
chills.  On examination, there was nasal congestion and 
discharge; the chest, however, was not remarkable to 
examination.  The diagnosis was frontal sinusitis.  A July 1, 
1943, treatment record indicates that the veteran was 
improved and was being returned to duty, with sinus 
treatments to continue.  

The report of the veteran's service separation medical 
examination, dated in December 1945, notes a history of 
frontal sinusitis in 1943.  It also notes that his nose and 
sinuses, and his respiratory system, were each clinically 
evaluated as normal, and that an X-ray of the chest was 
essentially negative.  This report does not indicate the 
presence of any respiratory problems, or of any sinus 
problems other than those manifested in 1943.

Records from the Cheyenne, Wyoming, VA medical center dated 
from December 14, 1945 (11 days following the veteran's 
separation from service on December 3, 1945) through December 
18, 1945, reflect hospitalization of the veteran at that 
facility for problems that included influenza and bilateral 
adhesive pleurisy.

Private outpatient records dated between 1968 and 1984 show 
that the veteran was accorded treatment for complaints of 
nasal congestion, postnasal drip, and cough.  An August 1968 
record notes that he had a runny nose seasonally in late 
summer for the past 20 years.  A September 1970 record notes 
a 30-year history of postnasal drip and cough, and the 
incurrence of pneumonia at age 23.  A November 1982 record 
indicates a finding of probable COPD, and the presence of 
emphysema on X-ray.  

Private medical records dated in 1987 and thereafter indicate 
that the veteran was accorded treatment beginning in 1987 for 
pulmonary and respiratory problems, to include COPD, 
pneumonia, and emphysema.  A private physician, Dr. C. J. 
Rozas, noted, in an October 1997 statement, that he was the 
veteran's pulmonary physician, that he had been involved in 
his care since 1987, that he had reviewed the veteran's 
medical records, and that it was his belief that the 
veteran's current lung condition, bronchiectasis, and current 
sinus condition more likely than not stemmed from the medical 
problem that he had while on active duty.  

In July 1998, Dr. Rozas indicated that he had been actively 
treating the veteran since 1991, and that his present 
pulmonary diagnoses included severe COPD, bronchiectasis, 
history of recurrent pneumonia, and chronic sinusitis.  Dr. 
Rozas reported that he had reviewed the veteran's service 
medical records, to include those dated in June 1943; Dr. 
Rozas noted that, since that time, the veteran had had 
multiple problems from the pulmonary standpoint, and that 
review of the veteran's medical records revealed multiple 
physician visits from 1945 onward, all dealing with 
complaints of cough, bronchorrhea, sinus congestion, and 
phlegm, necessitating multiple doses of antibiotic therapy.  
Dr. Rozas concluded that the veteran "likely" had "a 
pneumonia" in 1943 that was inadequately treated and, "[a]s 
such, there is a possibility that part of his present lung 
condition stems from inadequate treatment in 1943."

The report of a VA pulmonary examination conducted in July 
1998 indicates that a CT scan of the veteran's chest revealed 
marked emphysematous changes without obvious evidence of 
bronchiectasis, and that a CT scan of the sinuses was clear, 
without evidence of chronic sinusitis.  The report also 
indicates that, in the examiner's opinion, it is unlikely 
that the pulmonary disorder claimed by the veteran occurred 
in service, that it was activated in service, or that it is 
the result of his military service.  The report of a VA sinus 
examination, also conducted in July 1998, shows that, on 
examination, there was a normal nasal vestibule, and that the 
septum had some bony spurring but was otherwise normal.  
There were some atrophic changes of the mucous membranes, but 
there was no purulent rhinorrhea or purulent drainage.  There 
was no sinus tenderness or overt nasal obstruction, and X-
rays of the sinuses were normal.  The report indicates an 
impression of chronic recurrent acute sinusitis; the examiner 
noted that the "[i]nitial event did occur while on active 
duty.  Chronic sinusitis of that duration can impair 
mucilliary clearance in the long term[;] however[,] directly 
attributing his sinus disease to [t]his event is speculative 
at best."

In addition to the medical evidence cited above, the veteran 
has furnished evidence in the form of testimony presented at 
personal hearings, and statements to the effect that he had 
severe pneumonia in 1942, several months prior to entering 
service, and again in December 1945, approximately two weeks 
following his separation from service.  He has contended that 
his current respiratory and sinus problems were initially 
manifested during his service.

Notwithstanding the veteran's contentions, the Board must 
conclude that the preponderance of the evidence is against 
his claims for service connection for a respiratory disorder 
and for sinusitis.  With specific regard to his claim of 
service connection for a respiratory disorder, it must be 
pointed out that his service medical records are devoid of 
references to any such problem.  The fact that pneumonia had 
been manifested prior to his entrance into service has no 
relevance to the question of inservice incurrence or 
aggravation of a respiratory problem, particularly in view of 
the fact that the service medical records make no reference 
to any pulmonary or respiratory disorder.  Likewise, the fact 
that the veteran appears to have had a respiratory ailment in 
December 1945, approximately eleven days following his 
separation from service, does not provide a basis, in and of 
itself, for finding that a respiratory disorder was 
manifested during service, in the absence of medical evidence 
demonstrating that the problem shown at that time had begun 
prior to service separation.  Although the veteran avers that 
the pneumonia he incurred at that time was chronic in nature, 
and should be accorded the presumptions set forth in 
38 C.F.R. § 3.307(a)(3) (2000), inasmuch as it was manifested 
within one year of service separation, it must be pointed out 
that not all disorders may be afforded that presumption.  The 
provisions of 38 C.F.R. § 3.309(a)(2) delineate those 
disorders for which that presumption can be made; pneumonia 
is not included on that list, and cannot be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year following separation from service.  
The fact that pneumonia may have been manifested less than 
two weeks following the veteran's separation from service is 
irrelevant with regard to the question of service connection 
therefor, in the absence of medical evidence demonstrating 
that pneumonia had been manifested during service, or that 
its presence subsequent to service was related to service.  
See 38 C.F.R. § 3.303(d) (2000).

The Board notes that bronchiectasis is a disability for which 
a presumption of service connection can be made under 
38 C.F.R. § 3.307 (2000), and that bronchiectasis, as a 
respiratory disability, is a disability for which service 
connection is being sought.  The medical evidence, however, 
first indicates the presence of this disorder in 
approximately 1998, when the veteran's private physician 
references the presence of this disability as a "current 
diagnosis."  This reference was made more than 50 years 
following the veteran's separation from active service; the 
evidence does not demonstrate that bronchiectasis was 
manifested to a compensable degree prior to 1998.  There is 
,therefore, no presumption that bronchiectasis was incurred 
during service.

The medical evidence, in fact, first demonstrates the 
presence of a diagnosed respiratory disability of any sort in 
1982, at which time probable COPD was identified.  Although 
medical records dated prior to 1982 reflect the presence of 
nasal problems, the evidence does not show that a respiratory 
disorder had been diagnosed prior to that year, which is more 
than 35 years following the veteran's separation from 
service.

The Board recognizes that statements from Dr. Rozas, who has 
treated the veteran for pulmonary problems since 1987, appear 
to indicate that there is an etiological relationship between 
the veteran's current respiratory disorders and his active 
service; see 38 C.F.R. § 3.303(d) (2000).  However, these 
statements, and in particular the more recent statement, are 
too speculative to establish any such relationship for 
service connection purposes; while in October 1997 he 
indicated that such a relationship was "more likely than 
not," in July 1998 he opined that any such relationship was 
no more than a "possibility."  The United States Court of 
Appeals for Veterans Claims (Court) has held that mere 
speculation is an inadequate premise upon which to find 
service connection; see, for example, Tirpak v. Derwinski, in 
which the Court rejected as insufficient a medical opinion 
averring that the death of a veteran "may or may not" have 
been averted.  Moreover, the speculations of the veteran's 
private physician must be balanced against the findings of 
the VA examiner in July 1998, who specifically concluded that 
any relationship between the veteran's current pulmonary 
disorder and his service was "unlikely."

The Board also recognizes that the veteran has alleged that 
there is a relationship between his current respiratory 
problems and his service, and has furnished evidence, such as 
tax returns showing deductions for medical expenses, in 
support of his claim.  These records do not show that he was 
treated for a respiratory disorder, but only that he had 
medical expenses of some sort.  In addition, he has not 
demonstrated that he has the training or expertise that would 
render his medical opinions competent; as such, his 
contentions must be treated as unsupported conjecture, and 
afforded no probative value.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In brief, the medical evidence shows that a pulmonary or 
respiratory disorder was not manifested during the veteran's 
period of active service, and that the post-service presence 
of such disorders, while considered at one time to be "more 
likely than not" related to service, has more recently been 
deemed no more than "possibly" or "unlikely" related to that 
service.  Based on this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that service connection for a chronic respiratory 
disability, to include pneumonia, influenza, COPD, and 
bronchiectasis, is not warranted.

With regard to the veteran's claim of entitlement to service 
connection for sinusitis, the medical evidence shows that he 
was accorded treatment for that disorder in 1943, while on 
active service.  The last reference to that disorder in his 
service medical records, which is dated July 1, 1943, shows 
that he was returned to duty.  Service medical records dated 
thereafter do not indicate the presence of sinusitis or any 
sinus disorder, and the report of his separation medial 
examination, dated in December 1945, indicates that his nose 
and sinuses were both clinically evaluated as normal.  

The medical evidence next shows the presence of nasal 
problems in 1968.  Even if the Board was to assume, for the 
purpose of this discussion only, that these problems were 
symptomatic of sinusitis, it must be noted that this evidence 
is dated more than 20 years following the veteran's 
separation from service.  While a September 1970 treatment 
record indicates that the veteran cited a 30-year history of 
these symptoms, and while the veteran has presented items 
such as tax returns showing medical deductions in support of 
his contention that he had sinus problems since service, it 
remains uncontroverted that the medical evidence does not 
demonstrate, by means of records of clinical treatment, the 
presence of sinusitis between 1943 and 1968.  

In addition, the medical evidence does not demonstrate that 
there is an etiological relationship between sinusitis that 
was incurred in 1943, while the veteran was in service, and 
sinusitis that has been manifested following his separation 
from service.  While the veteran's private physician 
indicated in October 1997 that the veteran's current sinus 
condition "more likely than not stemmed from the medical 
problem that he had while on active duty," that same 
physician later, in July 1998, indicated that any such 
relationship was only a "possibility."  A VA examiner, in 
July 1998, while diagnosing chronic recurrent acute 
sinusitis, and while noting that there was an inservice sinus 
"event," found that attributing the veteran's sinus disease 
to this "event" was "speculative at best."  As noted above, 
the Court has indicated that medical opinions that are 
phrased only in terms of "possibilities" or "speculative" do 
not support a finding of service connection.  Tirpak, supra.  
As also noted above, the veteran's contentions and testimony 
that there is a relationship between his inservice sinusitis 
and his current sinus problems have no probative value; see 
Moray, supra.

In view of the foregoing, which demonstrates that inservice 
sinusitis is not related to sinusitis that is currently 
manifested, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for sinusitis.


ORDER

Service connection for chronic respiratory disability, to 
include pneumonia, influenza, COPD, and bronchiectasis, is 
denied.  

Service connection for sinusitis is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

